

116 HR 1427 IH: To amend title 5, United States Code, to provide for priority for making payments for lodging expenses for Federal employees that are booked in places with policies to protect individuals from severe forms of human trafficking, and for other purposes.
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1427IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2019Mr. Smith of New Jersey (for himself and Mrs. Carolyn B. Maloney of New York) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to provide for priority for making payments for lodging
			 expenses for Federal employees that are booked in places with policies to
			 protect individuals from severe forms of human trafficking, and for other
			 purposes.
	
		1.Priority for accommodation in places with certain policies relating to severe forms of human
			 trafficking
 (a)In generalSubchapter I of chapter 57 of title 5, United States Code, is amended by adding at the end the following:
				
					5712.Priority for accommodation in places with certain policies relating to severe forms of human
			 trafficking
 (a)In generalFor the purpose of making payments under this chapter for lodging expenses each agency shall ensure that, to the extent practicable, commercial-lodging room nights in the United States for employees of that agency are booked in a preferred place of accommodation.
 (b)Eligibility as a preferred place of accommodationTo be considered a preferred place of accommodation, a hotel, motel, or other place of public accommodation shall—
 (1)enforce a zero-tolerance policy regarding severe forms of trafficking in persons (as defined in section 103(11) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(11))) developed by the Administer of the General Services Administration under subsection (c)(1), or a similar zero-tolerance policy developed by the place of accommodation, demonstrated by—
 (A)attesting through the website of the General Services Administration to the use of a zero-tolerance policy;
 (B)posting such policy in a non-public space within the place of accommodation that is accessible by all employees; or
 (C)including such policy in the employee handbook; (2)have procedures in place for employees to identify and report any such exploitation to the appropriate law enforcement authorities and to hotel management;
 (3)post the informational materials developed under subsection (c)(3) in an appropriate non-public space within the place of accommodation that is accessible by all employees;
 (4)require each employee who is physically located at the place of accommodation and who is likely to interact with guests including security, front desk, housekeeping, room service and bell staff to complete the training developed under subsection (c)(2), or a training developed pursuant to subsection (d), that shall—
 (A)take place not later than 180 days after the starting date of the employee, or in the case of an employee starting employment before the effective date of this section, not later than 180 days after the date of enactment of this section; and
 (B)include training on the identification of possible cases of sexual exploitation of children and procedures to report suspected abuse to the appropriate authorities;
 (5)include a notice to all independent contractors in any agreement negotiated or renewed on or after the date of enactment of this section that states the following: Federal law prohibits the trafficking of humans under the Trafficking Victims Protection Act (22 U.S.C. 7101 et seq.).;
 (6)ensure that the place of accommodation does not retaliate against employees for reporting suspected cases of such exploitation if reported according to protocol identified in the employee training; and
 (7)keep records, to the extent permissible by law and on an individual hotel property basis, of each suspected case of such exploitation that is reported to accommodation management or law enforcement, including the date, approximate time, and the name of the accommodation manager or law enforcement agency to which the report was made.
 (c)GSA requirementsThe Administrator of General Services shall— (1)develop, and make available on the Internet website of the General Services Administration, a zero-tolerance policy for places of accommodation regarding severe forms of trafficking in persons (as defined in section 103(11) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(11))), including informational materials regarding such policy to be posted in places of accommodation in non-public spaces;
 (2)make available on its Internet website a list of Federal Government and privately produced training programs that address the identification of severe forms of human trafficking and reporting to law enforcement authorities;
 (3)in coordination with the Secretary of Homeland Security’s Blue Campaign, develop training materials on preventing severe forms of human trafficking and informational materials to be posted in non-public spaces in places of accommodation on spotting the signs of severe forms of human trafficking and reporting possible incidences of such exploitation; and
 (4)maintain a list of each preferred place of accommodation that meets the requirements of subsection (b), beginning by examining places of accommodation that are—
 (A)enrolled in government travel programs such as FedRooms; (B)included on the FEMA Fire Safe List; or
 (C)otherwise known to have received government travel business in the 2 years prior to enactment of this section.
 (d)Training programsA place of accommodation or lodging company may use a training program developed or acquired by such place of accommodation or company to satisfy the requirements of subsection (b)(4) if such training program—
 (1)focuses on identifying and reporting suspected cases of severe forms of human trafficking; and (2)was developed in consultation with a globally or nationally recognized organization with expertise in anti-trafficking initiatives.
							(e)Previously trained employees
 (1)Training prior to effective dateAny employee of a place of accommodation who has been trained to identify and report potential cases of severe forms of human trafficking prior to the effective date of this section shall be considered to have met the training requirement in subsection (b)(4) with respect to any employment at that place of accommodation or at any another place of accommodation managed by the same entity.
 (2)Training prior to a transfer of employmentAny employee of a place of accommodation who has met the training requirements under subsection (b)(4) shall be considered to have met such requirements with respect to any employment at a place of accommodation managed by the same entity.
 (f)Property-by-Property ImplementationCompliance with the requirements of this section shall be assessed and enforced separately for each individual place of accommodation. Lack of compliance by one place of accommodation shall not impact the eligibility of affiliated places of accommodation to receive funds from Federal employee travel. Lack of compliance by a franchisee shall not impact the eligibility of the respective franchisor for other places of accommodation affiliated with that franchisor.
 (g)Statutory constructionNo provision in this Act that applies to an employee of a place of accommodation shall be construed to apply to an individual who is an independent contractor or otherwise not directly employed by a place of accommodation, unless the contract is for housekeeping services.
 (h)Regulations requiredThe Administrator of General Services shall issue such regulations as are necessary to carry out this section..
 (b)Effective DateSection 5712(a) of title 5, United States Code (as added by subsection (a)), shall take effect on the later of—
 (1)the date that is 1 year after the date of enactment of this Act; and (2)60 days after the completion of the requirements under subsections (c) and (d) of such section.
 (c)Conforming amendmentThe table of sections for subchapter I of chapter 57 of title 5, United States Code, is amended by adding at the end the following new item:
				
					
						5712. Priority for accommodation in places with certain policies relating to severe forms of human
			 trafficking..
			